Electronically Filed
                                                          Supreme Court
                                                          SCWC-12-0000266
                                                          13-AUG-2014
                                                          04:12 PM
                           SCWC-12-0000266

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        MARK C. KELLBERG, Respondent/Plaintiff-Appellant,

                                 vs.

        CHRISTOPHER J. YUEN, in his capacity as Planning
       Director, County of Hawai#i, and COUNTY OF HAWAI#I,
                Petitioners/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-12-0000266; CIV. NO. 07-1-0157)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
      and Circuit Judge Garibaldi, in place of Wilson, J.,
                   recused, dissenting in part)

          Petitioners/Defendants-Appellees Christopher J. Yuen

and County of Hawaii’s application for writ of certiorari filed

on June 27, 2014, is hereby accepted and will be scheduled for
oral argument.   The parties will be notified by the appellate

clerk regarding scheduling.

          DATED:    Honolulu, Hawai#i, August 13, 2014.

Laureen L. Martin
for petitioners                 /s/ Mark E. Recktenwald

Robert H. Thomas,               /s/ Paula A. Nakayama
Mark M. Murakami, and
Christopher J.I. Leong          /s/ Sabrina S. McKenna
for respondent
                                /s/ Richard W. Pollack